Citation Nr: 1757849	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lung disability, to include asthma.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel







INTRODUCTION

The Veteran served on active duty from July 1964 to August 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision, service connection for mild lung disease asthma (claimed as smoke inhalation) was denied.  As the record reflects diagnoses of other lung conditions including lung nodules, the Board has recharacterized the Veteran's claim more broadly as service connection for a lung disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record)..   

The Veteran testified at a hearing conducted by the undersigned in July 2017.  A transcript of this hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a lung disability, to include asthma, which he indicates was due to suffering smoke inhalation from an in-service fire that broke out in October 1966 on the USS Oriskany.  The Veteran's contention that he suffered smoke inhalation is also reflected in his service personnel records and has been previously conceded by VA.  However, the RO denied service connection on the basis of a March 2011 VA opinion finding that it was less likely than not that a lung condition was related to service because the Veteran had a mild lung disease which was not consistent with long term damage secondary to smoke inhalation from a fire.      

During his July 2017 Board hearing, the Veteran indicated that ever since service, he has suffered from coughing and hacking with excessive mucus, and that his condition affected his ability to do any physical activities.  The Veteran also indicated that he has never smoked or used any drugs.  The Veteran's wife, a registered nurse, also stated that the Veteran suffered from coughing and hacking ever since she had known him, and that the Veteran's test results showed non-calcified and calcified micro nodules.  She indicated that research about micro nodules says that they were caused by an extreme event, like smoke inhalation.  

Subsequent to the hearing, the Veteran submitted a July 2017 treatment report from Dr. L.M., who noted that the Veteran had a chest computerized tomography (CT) scan done in July 2017 which showed lung micro nodules as well as a thoracic aneurysm that had remained stable, and pulmonary function tests (PFTs) done in August 2014 which showed mild obstructive airway disease with a strong asthma tendency.  The Veteran also had a history of GERD which may contribute to his cough, but since his major complaint is the cough, he would be sent for more recent PFT's and walking oximetry tests.  Dr. L.M. also noted that there was no doubt that the Veteran suffered smoke and fume inhalation in service, and the lung nodules and obstructive asthma "may possibly be complications of this exposure as he has never smoked."  Dr. L.M. indicated that they would await the results of the more recent studies and the Veteran would return for follow-up in one month.  

The Board notes that there are no further records from Dr. L.M. in the claims file.  As the July 2017 record indicates that the Veteran was to undergo additional testing and return for follow-up treatment, remand is necessary to obtain the complete private treatment records from Dr. L.M., as well as any other identified treatment providers that have treated the Veteran for his lung disability.  

With respect to Dr. L.M.'s July 2017 opinion that lung nodules and obstructive asthma "may possibly be complications of this exposure as he has never smoked," the use of the word "may" is too speculative upon which to base an award of service connection.  See Bostain v. West, 11 Vet. App. 124, 127-128 (2006) (citing the holding in Obert v. Brown, 5 Vet. App. 30, 33 (1993), that a medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  However, the Board finds that a new VA medical opinion is warranted which considers the new evidence including the July 2017 hearing testimony from the Veteran and his spouse, the July 2017 opinion from Dr. L.M., and any recent test results.    

Finally, as the matter is being remanded, updated VA treatment records from February 2014 to the present should be obtained.    

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain the complete private treatment records from Dr. L.M., including the results of all CT scans, PFT's, and walking oximetry tests, and/or any previously unidentified private medical providers who have provided treatment for his lung disability.  

2.  Obtain any and all of the Veteran's VA treatment records from February 2014 to the present.

3.  After completing the development requested in items 1 and 2, forward the Veteran's claims file to an appropriate VA clinician to obtain a medical opinion regarding the Veteran's claim for service connection for a lung disability, to include asthma.  The complete claims file and a copy of this remand must be made available to the reviewing clinician.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

Following a review of the claims file, the reviewing clinician must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each of the Veteran's diagnosed lung disabilities, to include obstructive asthma and micro-nodules on the lung, is related to his military service, to include from smoke and fume inhalation from a fire that broke out in October 1966 on the USS Oriskany. 

In rendering this opinion, the reviewing clinician is advised that VA has conceded that the Veteran suffered from smoke inhalation in service in October 1966.  The reviewing clinician must also consider and discuss the July 2017 Board hearing testimony from the Veteran and his spouse (a registered nurse), and the July 2017 opinion from Dr. L.M.  

The reviewing clinician must reconcile any evidence that is contrary to the medical opinion provided.  The reviewing clinician must be advised that there need not be a degree of medical certainty within the medical community in order to support a nexus finding.

The reviewing clinician is also advised that an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record must be provided.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




